Citation Nr: 1100722	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  04-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 
1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  Jurisdiction over this claim is now with the RO in 
Portland, Oregon.

In September 2009, the Board denied entitlement to TDIU.  The 
Veteran appealed this determination to the U.S. Court of Appeals 
for Veterans Claims (Court).  In October 2010, the Court vacated 
and remanded this matter pursuant to a Joint Motion for Remand 
(JMR) for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

Pursuant to the JMR, additional evidentiary development is 
required.  The Board notes that TDIU may be assigned where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In 
exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

In this case, in light of the evidence of record, including the 
October 2010 JMR, a VA examiner should generally address the 
extent of functional and industrial impairment due to the 
Veteran's combined service-connected disabilities.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).

The examiner is specifically requested to address whether the 
Veteran's service-connected disabilities render the Veteran 
unable to engage in substantially gainful employment, supporting 
such opinion with reference to manifested symptomatology and 
limitations.  The examiner should be provided with a list of all 
of the Veteran's service-connected disabilities, and should 
discuss their effects, if any, upon the Veteran's employability.

The Board is aware of the RO's extensive efforts to have the 
Veteran examined in the past (see Board decision of September 
2009 at page six).  However, in light of the JMR, the Board 
believes that it has no choice but to make an additional effort 
to attempt to have the Veteran evaluated once again, though it is 
unclear if any of the problems associated with prior efforts to 
have the Veteran evaluated have been resolved. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA medical 
examination to determine the effects of 
all his current, service-connected 
disabilities on his employability.  The 
examiner should be provided with a list of 
all of the Veteran's service-connected 
disabilities.  The examiner should 
generally address the extent of functional 
and industrial impairment due to the 
Veteran's service-connected disabilities.  
The claims file, along with a copy of this 
remand, must be made available to and 
thoroughly reviewed by the examiner.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service- 
connected disabilities.

The examiner also must consider the 
Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or maintain 
gainful employment in light of his 
service-connected disabilities (standing 
alone).  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

If the Veteran fails to attend this 
examination, the RO is asked to provide a 
copy of the notice provided to the Veteran 
and associate it with the claims file 
(requested, not required).

2.	The RO should then readjudicate the issue 
on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


